DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on November 12, 2021 has been entered.  Claim(s) 1, 3-11 and 13-18 continue to be pending in the application.  

Allowable Subject Matter
Claim(s) 1, 3-11 and 13-18 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 11 the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a broadband mirror recited in claim 1 or a method of manufacturing a broadband mirror recited in claim 11, particularly characterized by a dielectric layer stack arranged adjacent to a single outer surface layer on a one side and adjacent to a reflective backing layer on a second side, distal to the single outer surface layer, in combination with all other elements or method steps recited in the claim(s).  The closest prior art of record to Kim et al. (US 2012/0299040) in combination with Matsuzaki et al. (US 2017/0207421) and Arsenault et al.  (US 2011/0164308) fails to teach or suggest all of the limitations of the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        11/26/2021